Title: General Orders, 2 June 1780
From: Washington, George
To: 



Head Quarters Morristown Friday June 2d 1780
Parole Ontario  Countersigns P. K.

[Officers] Of the Day Tomorrow[:] Colonel Angell[,] Major Edwards[,] Brigade Major Hand’s Brigade
For manœuvring Colonel Livingston, Lieutenant Colonel Sherman Majors Reid and Leavensworth; Adjutants and Colours from the 1st pennsylvania and Connecticut brigades.
The manœuvring Battalions to parade near the Halfmoon tavern at 6 o clock tomorrow morning—Brigade Major of the 2nd Connecticut brigade to attend the formation.
